Title: From Benjamin Franklin to George Washington, 10 September 1777
From: Franklin, Benjamin
To: Washington, George


Sir
Passy near Paris, Sept. 10. 1777.
The Bearer, M. de Cambray proposes to go to America with a View of entring into our Service. He is strongly recommended to me by the Duke de Rochefoucauld, who is not only a warm Friend to our Cause, but an excellent Judge of military Merit. I enclose his Letter, with a State of M. de Cambray’s Services which I receiv’d from another Hand, whereby it appears that he is skill’d in Engineering; and as you cannot have too much of that Science in your Army, I have the greater Confidence that you will find this Gentleman useful. I therefore take the Liberty of recommending him to your Excellency’s Protection, and of expressing my hopes that our Service will be made agreable to him. With the greatest Respect I have the Honour to be Sir Your Excellency’s most obedient and most humble Servant
B Franklin
Gen Washington
 
Notation: Recommendation M. de Cambray
